Title: From James Madison to Dolley Payne Madison, [30 July] 1818
From: Madison, James
To: Madison, Dolley Payne Todd


My dearest
Monticello Thursday Morning [30 July 1818]
We arrived here about half an hour by sun. We had a hot ride, but have not suffered from it. The ladies enquired affectionately after you, and recd. the message with which you charged me. None of the deputies were with Mr. Jefferson. We set out this forenoon for Mr. Divers, with whom we shall dine & pass the night, and tomorrow morning proceed for Rockfish Gap. I fear I shall not have an opportunity for some days of writing, and this will not reach O. C. House till saturday. I shall however embrace every oppy. I can as yet make no guess of the time we shall be detained. I hope it will not be many days; and I shall not lose a moment in getting home. The situation in which I left my mother & sister Rose would hasten me, if other motives were wanting than my anxiety [to] be again with you. Your devoted husband
J. Madison
I find by a letter from the President to Mr Jefferson of same date with the one to me, that he expected to leave Washington abt. Friday for Loudon, and to come on thence to Albemarle—with his family.
